Citation Nr: 1112831	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-40 468A	)	DATE
	)
	)


THE ISSUE

Whether a March 18, 1980 decision in which the Board of Veterans' Appeals denied an initial, compensable rating for a left knee disability should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The moving party, the Veteran, served on active duty from February 1977 to September 1978.

This matter is currently before the Board of Veterans' Appeals (Board) on motion by the moving party for revision or reversal on the grounds of CUE of a March 1980 decision in which the Board denied an initial, compensable rating for a left knee disability.


FINDINGS OF FACT

1.  In a July 2009 decision, the Board denied the Veteran's motion for revision or reversal of the March 18, 1980 decision in which the Board denied an initial, compensable rating for a left knee disability on the grounds of CUE.

2.  Reconsideration of the same allegations of CUE in the Board's March 18, 1980 decision is barred under the principle of res judicata and governing regulation.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision denying the motion for revision or reversal of the Board's March 18, 1980 denial of an initial compensable rating for left knee disability, on the grounds of CUE, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The current motion for revision or reversal of the Board's March 18, 1980  decision on the grounds of CUE is without legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1409 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Here, the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims and motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Further, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran's service treatment records (STRs) reflect that in March 1977, he fell on a rock and hit his anterior left knee.  An X-ray showed a small avulsion.  An April 1977 orthopedic consultation record notes that he had chondromalacia of the left knee with full range of motion and no ligamentous laxity.  Subsequent records reflect the Veteran's periodic complaints of left knee pain and an X-ray revealed an osteochondral fragment.  A June 1978 Operation Report from Tripler Army Hospital reflects that the Veteran underwent surgical arthroscopy and parapatellar left lateral arthrotomy.  An attempt was made to remove the loose body, but the joint looked normal and no loose bodies were found.  Little pieces of soft tissue from the lateral cartilage and around the cruciate were removed.  It was noted that the Veteran tolerated the procedure well and was taken to the recovery room in good and stable condition.

A July 1978 physical therapy record notes that the left knee surgery was unsuccessful and they were unable to locate the loose body.  The Veteran complained that the knee went numb with bending.  Active range of motion was from 0 degrees on extension to 105 degrees on flexion.  There was point tenderness over the lateral patella and over the incision site.  There was no effusion.  There was 1/2 inch of left quadriceps atrophy.  A July 1978 physical profile record reflects that he was given light duty for three months.

An August 1978 orthopedic examination conducted prior to discharge reflects that there was poor scar healing.  There was no effusion.  Active range of motion was from 0 degrees of extension to 130 degrees on flexion and passive range of motion was from 0 degrees of extension to 140 degrees on flexion with pain in the last 10 degrees.  There was positive patellar inhibition, and 1-inch quadriceps atrophy.  Anterior drawer sign was positive, but there was no other ligamentous laxity.  Pivot test and McMurray's test were negative.  It was noted that the scar had adhered to the underlying joint capsule.  The physician noted that a scar revision may be needed in 9 to 12 months.  Physical therapy for quadriceps rehabilitation was recommended.

The Veteran was discharged from military service in September 1978.

The report of an April 1979 VA examination reflects that the Veteran complained of night cramps in his left calf and pain below the patella while standing.  He had normal posture and propulsion with normal heel-toe gait and could squat to 145 degrees readily.  There was no effusion and no instability.  Extension was to 0 degrees and flexion was to 155 degrees.  McMurray's test was negative and there was normal patellar mobility.  A mobile lateral surgical scar was also noted. The physician's diagnosis was "no abnormal findings."  An April 1979 X-ray revealed a small, clearly defined, triangular-shaped density in the joint space anteriorly, near the lateral inferior margin of the lateral femoral condyle.  The bones and joints were otherwise unremarkable.

In a June 1979 rating decision, the Regional Office (RO) granted service connection for post-operative residuals of the left knee and assigned an initial, 0 percent rating from September 1978.  The RO evaluated the service-connected knee disability under Diagnostic Code 5257.

In an October 1979 notice of disagreement (NOD), the Veteran stated his belief that he should receive some sort of compensation for his left knee disability, and that he had spent two months in the hospital during service.  In his December 1979 substantive appeal, the Veteran asserted that the April 1979 VA examination was not an orthopedic examination and that the only thing that was checked was his temperature, pulse, and respiration.

In March 1980, the Board issued a decision denying an initial, compensable rating for service-connected left knee disability, under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a (1980).

In March 2008, the Veteran filed a motion for revision or reversal of the Board's March 18, 1980 denial of an initial, compensable rating for a left knee disability on the grounds of CUE.  He asserted that the Board did not consider his STRs, to include treatment at Tripler Army Hospital.  The Veteran's attorney subsequently submitted additional argument noting that the Board failed to consider the Veteran's pain in evaluating the left knee disability, in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1979).  He also asserted that the Board failed to observe a potential claim for service connection for scars and for the Veteran's right knee.

In July 2009, the Board denied the Veteran's motion involving CUE in the Board's March 18, 1980 denial of an initial, compensable rating for a left knee disability, addressing all arguments set forth by the Veteran and his attorney.

In May 2010, the Veteran's attorney filed another motion alleging CUE in the Board's March 18, 1980 denial of an initial, compensable rating for a left knee disability, alleging that the Board failed to evaluate evidence of fatigability, weakness, or functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1979).  The Veteran's attorney also argued that the Board failed to consider a claim for service connection for a right knee disability and for scarring.

The Board notes, initially, that, unless an exception to finality applies, the July 2009 decision in which it denied the Veteran's claim of CUE in the Board's March 18, 1980 denial of an initial, compensable rating for a left knee disability, is final as to the evidence then of record, and may not reconsidered opn the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Once there is a denial of a CUE claim, under the principle of res judicata, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final decision on the issue of 'clear and unmistakable error' because the [agency of original jurisdiction] decision was not timely appealed, or because a [Board] decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of 'clear and unmistakable error' may not be raised again."); see also Flash v. Brown, 8 Vet. App. 332, 341 (1995).  The principle of res judicata bars refiling only as to that particular assertion of CUE; it does not prohibit a claimant from presenting another theory of CUE so long as it is separate and distinct.  Id.; Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002).

As explained above, the appellant in this case has not raised any allegations of CUE that are separate or distinct from those considered in the July 2009 Board decision.  In this regard, the appellant has once again asserted that (1) the Board did not consider records from Tripler Army Hospital because they were not contained in the claims file; (2) the Board failed to consider the provisions of 38 C.F.R. §§ 4.40, 4.50, and 4.59 (1979) when evaluating the left knee disability; (3) the Board did not recognize a pending claim for service connection for a right knee disability; and (4) the Board failed to identify a potential claim for service connection for scars.  These are the exact allegations that were previously asserted, which were the subject of the Board's July 2009 denial of the Veteran's CUE motion.  Under these circumstances, the principle of res judicata bars reconsideration of these same allegations of CUE.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying principles of finality and res judicata to VA decisions).  

The Board emphasizes, moreover, that VA has promulgated a regulation-specifically applicable to motions involving CUE in a Board decisions-that addresses the very circumstances presented here.  Under 38 C.F.R. § 20.1409(c), once there is a final decision of a motion involving CUE in a Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of clear and umistakable error.  (Emphasis added,).  That regulation further provides that subsequent motions relating to that issue shall be dismissed with prejudice.

In view of the foregoing, the Board finds that the current CUE motion is without legal merit (see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)), and, in accordance with  38 C.F.R. § 20.1409(c), must be dismissed with prejudice.


ORDER

The motion for revision or reversal of the the March 18, 1980 decision in which the Board denied an initial, compensable rating for a left knee disability on the grounds of CUE is dismissed with prejudice.



                       ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



